Citation Nr: 1620038	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by head trauma with occipital keloids.

2.  Entitlement to a compensable disability rating for service-connected fracture of the left fifth toe prior to October 6, 2012, and entitlement to an increased disability rating in excess of 20 percent on and after October 6, 2012. 


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has active duty service from May 1989 to June 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these matters in July 2015.

The Veteran was scheduled for a hearing at the VA Central Office in Washington, DC, in June 2015.  The Veteran failed to attend the hearing and did not provide good cause for his failure to attend.  Therefore, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2015).  

In a January 2013 rating decision the RO granted the Veteran a 20 percent disability rating for his service-connected fracture of the left fifth toe as of October 6, 2012.  As this is not the maximum rating available, the issue has been recharacterized as shown above and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue related to head trauma with occipital keloids was finally denied by the RO in September 1989.  In most cases, new and material evidence is required to reopen a finally adjudicated claim.  38 C.F.R. § 3.156(a) (2015).  The exception is in cases where, as here, relevant service department records are received by VA after the final adjudication.  38 C.F.R. § 3.156(b).  In such cases, VA will reconsider the claim.  Given the receipt of additional relevant service department records since the September 1989 decision, the Board has recharacterized the issue, as reflected on the title page, as one for consideration of the claim on the merits.  

The issue of entitlement to service connection for a disability manifested by head trauma with occipital keloids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.  



FINDING OF FACT

At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's fracture of the left fifth toe is manifested by adverse symptomatology that equates to a slight foot injury when taking into his complaints of pain prior to October 6, 2012, and that this disability became moderately severe after October 6, 2012.  Further, the scope of the service-connected disability does not include evidence of flat foot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, or hammer toe.


CONCLUSIONS OF LAW

1.  Prior to October 6, 2012, the criteria for a compensable disability rating for a fracture of the left fifth toe are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

2.  Beginning October 6, 2012, the criteria for a disability rating in excess of 20 percent for a fracture of the left fifth toe are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5284.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in October 2010.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations for the Veteran's service-connected fracture of the left fifth toe were performed in December 2010 and October 2012.  As noted, the Board remanded these matters in July 2015, and the Remand directed the RO to schedule the Veteran for a VA examination to determine the nature and severity of the residuals from the left fifth toe fracture in service.  On remand the RO scheduled the Veteran for an examination and sent him notice that a VA examination had been scheduled, but the Veteran refused examination.  Specifically, the Veteran refused to attend the examination because he felt that he would not be fairly evaluated by the VA examiner unless the VA examiner had the VA medical records first, according to a November 2015 Report of General Information.  The RO explained to the Veteran that all of the VA treatment records were available to the VA examiner and that the VA examiner would review the file, but the Veteran failed to attend the VA examination and no subsequent VA examination was scheduled.  In December 2015 the Veteran asserted for the first time in a written statement that he attended the October 2015 VA examination but was then excused from the VA Medical Center without an examination.  However, the Board notes that there was no indication of this in the VA treatment records, and the Veteran did not assert this when questioned in November 2015 about his failure to attend his October 2015 VA examination.  The Board notes this inconsistency and finds the written statement less than credible.  Buchanan v. Nicholson, 451 F.3d 1331 (2006 (VA can consider bias in lay evidence and conflicting statements of Veteran in weighing credibility).  Moreover, the Board finds that VA has met its duty to assist in obtaining a medical examination.

The Board also notes that actions requested in the prior Remand have been undertaken.  Indeed, VA service treatment records and service personnel records, as well as VA medical records were obtained.  Further, as stated the RO scheduled the Veteran for a VA medical examination, but the Veteran refused to attend.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board Remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

For the period prior to October 6, 2012, the Veteran received a noncompensable disability rating for fracture of the left fifth toe, and beginning October 6, 2012, the Veteran received a 20 percent disability rating for this disability.  These ratings were assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (addressing non-specific foot injuries).  Under Diagnostic Code 5284 a 10 percent evaluation is assigned for moderate foot injuries, 20 percent evaluation is assigned for moderately severe foot injuries, and a 30 percent evaluation is assigned for severe foot injuries.  Actual loss of use of the foot is evaluated as 40 percent disabling.  





Prior to October 6, 2012

The Veteran was assigned a non-compensable rating prior to October 6, 2012.  Therefore, to receive a higher rating the medical evidence must show that the Veteran has at least a moderate foot injury.  

In this case, the Veteran injured himself in June 1989 when he dropped a bedspring on his foot, and he was diagnosed with an apparent transverse fracture of the fifth distal phalanx, and the x-ray showed small bony densities medial and lateral to the proximal aspect of the fifth distal phalanx.  There were no other fractures.  He was given medication and advised not to do any running, jumping, or push-ups for three weeks.  The Veteran was discharged from service soon afterwards.  

In December 2010 the Veteran underwent VA examination in connection with his claim.  At the examination he reported that after injuring himself in service he started favoring his left foot.  He asserted that he had never had surgical treatment, but that he took over-the-counter medication and wore orthotics; he reported having occasional swelling of the foot.  The Veteran noted that he did not walk much but that he was able to walk between buildings at work and stand for several hours during classes.  During the physical examination the Veteran had a thin line on the left 5th toe.  The examiner could not determine if the line was a scar.  There was no swelling.  He had pes planus and tenderness along the fourth and fifth metatarsal phalangeal joints and over the fourth and fifth toes.  His gait was mildly antalgic, but he had no calluses, ulcers, or deformities in the foot.  The Veteran's foot x-ray was normal and he was diagnosed with hammer toes and bilateral pes planus.  

A review of the evidence during this period indicates that entitlement to a compensable disability rating is not warranted.  At no point during the period on appeal did the Veteran's foot disability manifest moderate or worse symptoms.  The VA examiner noted that the Veteran had no deformity in the foot except hammer toes, and although he had some mild tenderness in the joint, there was no swelling. 

VA's Office of General Counsel (OGC) has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated.  But see Copeland v. McDonald, 27 Vet. App. 333 (2015) (when a condition is specifically listed in the rating schedule, it may not be rated by analogy).  The OGC further determined that some injuries to the foot, such as fractures and dislocations, for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints, and that other injuries may not affect range of motion.  Thus, the OGC concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.  In this case there is no indication of a painful range of motion or any limitation of motion in the foot.  Based on this evidence, the Board finds that the Veteran's disability does not affect range of motion in the foot and an additional 10 percent rating for painful motion of a joint is not warranted.  See 38 C.F.R. § 4.59.  

Additionally, the Board also notes that during the December 2010 VA examination the Veteran was diagnosed with hammer toes and bilateral pes planus; he has not been service-connected for these foot disabilities.  Therefore, the Board did not consider whether ratings would be appropriate under Diagnostic Codes 5276 and 5282.  See 38 C.F.R. § 4.71a.  

Overall, the Board finds that the Veteran's treatment during this period was sporadic and conservative.  Based on the evidence during this time, the Board finds that the Veteran's disability did not manifest with symptoms consistent with a compensable disability rating pursuant to Diagnostic Code 5284.  Treatment notes and examination findings are consistent with this finding.  

Beginning October 6, 2012

During this time the Veteran has a 20 percent disability rating.  Therefore, to receive a disability rating in excess of 20 percent, the medical evidence must exhibit severe or worse symptoms.  

In October 2012 the Veteran underwent VA examination in connection with his claim, and at the time he reported having pain in his left foot since active duty service; he asserted that he used a cane and orthotics for his foot pain.  The Veteran further reported that he could not stand greater than 12 minutes before experiencing pain.  During the physical examination he was noted to have left metatarsalgia but no hammer toes, pes cavus, claw foot, hallux valgus or hallux rigidus.  The VA examiner noted that the Veteran had no malunion or nonunions of the tarsal or metatarsal bones, although he did have a healed fracture of the left fifth toe that was moderate in severity.  The Veteran had x-rays of the foot that showed a small inferior plantar calcaneal spur.  

The Veteran had limited treatment until January 2014 when he returned to VA and reported having bilateral foot pain, and asked for additional shoe inserts and medication to manage his pain.  His physical examination was normal and he was diagnosed with plantar fasciitis and prescribed medication.  The following year the Veteran returned for follow-up treatment and he reported that the shoe inserts he received from VA were helpful, but he requested a different pain medication.  On physical examination the Veteran exhibited pain along the plantar fascia and he was diagnosed with plantar fasciitis.  The Veteran was prescribed new medication and was encouraged to continue home stretching exercises.  In July 2015 the Veteran returned for treatment and he reported that his medication and stretching exercises were helpful, but that he still had some pain.  At that time he had tenderness in the left foot, and he was given a steroid injection.  There was no documented treatment for this disability after this time.  

A review of the medical evidence during this period indicates that an evaluation in excess of 20 percent is not warranted.  The Veteran exhibited some pain and tenderness in the foot, and the examiner described the fracture residuals as moderate in severity.  Overall the Board notes that the Veteran continues to receive conservative treatment periodically for his left foot disability, but the evidence does not suggest that his symptoms are severe.  Treatment notes are consistent with this finding.  

In considering the applicability of other diagnostic codes throughout both periods, the Board has reviewed all criteria pertaining to the foot and finds that Diagnostic Code 5284 is most appropriate for rating the Veteran's fracture of the left fifth toe.  The Veteran's service-connected disability - essentially residuals of a fracture - does not include flat foot, weak foot, claw foot, hallux valgus, hallux rigidus, malunion or nonunion of foot bones, or hammer toes, and there is no suggestion that any of these conditions have developed as a result of the fracture.  Therefore, it would be inappropriate to assign a rating based on Diagnostic Codes 5276 through 5283, to the extent that any of those disabilities are currently shown.  See 38 C.F.R. § 4.71a.  Simply put, service-connection is not in effect for these disabilities. 

When considering the Veteran's symptoms, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca, 8 Vet. App. at 206-7.  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

The Board has also considered the Veteran's statements that his left foot disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his feet according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left foot disability has been provided by the medical personnel who have examined and treated him during the current appeal and considered his statements regarding his disability and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the medical reports) directly address the criteria under which these disabilities are evaluated.  The totality of the evidence suggests that the Veteran's foot disability is indicative of a non-compensable rating prior to October 6, 2012, and a 20 percent disability rating thereafter.

Other Considerations

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected fracture of the left fifth toe is evaluated as a musculoskeletal impairment, the criteria of which is found by the Board to specifically contemplate the level of occupational and physical impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5284.  During the period on appeal, the Veteran's fracture of the left fifth toe was manifested by pain and tenderness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the criteria for the evaluations assigned more than reasonably described the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluations are adequate, and no referral is required.  

The U.S. Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). 

Here, the Veteran has not asserted that he is unable to work as a result of his service-connected disability, nor has the issue otherwise been raised by the record.  At the time of the December 2010 VA examination the Veteran reported that he was walking from building to building at work, and that he was teaching classes.  As such, the Board finds the issue of entitlement to a TDIU has not been raised.  


ORDER

Entitlement to a compensable disability rating for service-connected fracture of the left fifth toe prior to October 6, 2012, and entitlement to an increased rating in excess of 20 percent on and after October 6, 2012 is denied. 


REMAND

Regrettably, another remand is necessary for proper development of the issue of entitlement to service connection for a disability manifested by head trauma with occipital keloids.  There is a question as to the etiology of the Veteran's occipital keloids and how they are related to his active duty service.  Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  

A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id.  In this case, it is not clear whether the Veteran's occipital keloids pre-existed or were aggravated by his active duty service.  

The Veteran essentially contends that his occipital keloids are related to his active duty service, resulting in his current disability.  He asserted during treatment in service and in written statements that his keloids had existed prior to service, although they were not noted on the entrance examination into service.  However, "[s]igned statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact."  38 C.F.R. § 3.304(b)(3) (2015).  In this instance, the Veteran entered service on May 17, 1989, and he sought treatment during service days later and was diagnosed with acne keloidalis nuchae on May 22, 1989.  Remand is necessary for a VA medical opinion on whether the Veteran's occipital keloids preexisted service, considering the progression of the Veteran's disease and his symptoms in service.

There is also the question of whether the Veteran's occipital keloids were aggravated by service beyond the natural progression of the disease.  A June 12, 1989 consultation request noted that the Veteran's occipital keloids were periodically traumatized and that they had previously been treated with cream.  When he was seen by dermatology two days later it was noted that he had a 2 cm. by 1 cm. raised light brown scar on the back of his neck (this was later described as a "raised lesion (keloid)") and a 1 cm. by 1 cm. lesion next to the scar.  When the Veteran was seen on June 15, 1989 he was noted to have keloidal plaques traumatized by required training in basic.  It is unclear whether the Veteran's keloids had a flare-up during service or whether they were aggravated by service.  The VA medical opinion should consider the Veteran's symptomatology during service to determine whether his condition was actually aggravated by service or whether the Veteran's symptoms were flare-ups or manifestations of a preexisting chronic disease.  

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from September 2015 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from September 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.  

2.  Once any necessary development has been completed, refer the case to a VA physician for an addendum opinion which addresses whether the Veteran's occipital keloids pre-existed service or were aggravated by service, with an explanation as to why this is the case.  In forming the opinion the physician should disregard statements made by the Veteran during service.  The opinion should address the development and nature of the in-service diagnoses.  

The examiner should first address whether it is clear and unmistakable that the keloids preexisted service.  In this regard, under 38 C.F.R. § 3.303(c) manifestations of lesions or symptoms of chronic disease from the date of enlistment or so close thereto that the disease could not have originated in so short a period will establish pre-service existence.  In the Veteran's case there is documentation that he was diagnosed with acne keloidalis nuchae on May 22, 1989, and he entered service on May 17, 1989.  The VA examiner should address whether this condition could have developed in a matter of days or whether it would have clearly preexisted service.  

If the examiner determines that the Veteran had occipital keloids that pre-existed service, the examiner must also comment on whether it is clear and unmistakable that the Veteran's pre-existing occipital keloids were not aggravated during service beyond the natural progression of the disease.  In making this determination, the VA examiner should review the entire claims file, to include Veteran's service treatment records and his medical history.  If necessary, schedule the Veteran for a physical examination.

A complete rationale for all opinions expressed and conclusions reached should be set forth.

3.  Thereafter, re-adjudicate the claim of entitlement to service connection for a disability manifested by head trauma with occipital keloids.  If the benefit sought on appeal remains denied, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


